653 F.3d 898 (2011)
Jennifer B. DATH; Jonathan Bissoon-Dath, Plaintiffs-Appellants,
v.
SONY COMPUTER ENTERTAINMENT AMERICA, INC.; David Jaffe, Defendants-Appellees.
No. 10-15783.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 20, 2011.
Filed July 29, 2011.
Jonathan J. Bissoon, pro se (argued), and Kimball J.P. Sargeant (briefed), Law Office of Kimball J.P. Sargeant, Davis, CA, for appellants Jonathan Bissoon-Dath and Jennifer B. Dath.
Louis P. Petrich (argued), Leopold, Petrich & Smith, P.C., Los Angeles, CA, and Brooke Oliver, Oliver & Sabec P.C., San Francisco, CA, for appellees Sony Computer Entertainment America Inc. and David Jaffe.
Before: PROCTER HUG, JR. and JOHNNIE B. RAWLINSON, Circuit Judges, and JED S. RAKOFF, Senior District Judge.[*]

ORDER
We adopt and affirm the district court's well-reasoned opinion in Bissoon-Dath v. Sony Computer Entm't Am., Inc., 694 F.Supp.2d 1071 (N.D.Cal.2010).
AFFIRMED.
NOTES
[*]  The Honorable Jed S. Rakoff, Senior District Judge for the Southern District of New York, sitting by designation.